Citation Nr: 1645300	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for acne.

4.  Entitlement to service connection for a knee disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1987.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran's representative withdrew in writing the appeal of the issues in this case.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of service connection for joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of service connection for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the issue of service connection for a knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the appeal of the issue of service connection for a sinus disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the appeal of the issue of an initial rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of the appeal of the issue of a rating in excess of 10 percent for lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received by VA in June 2015, the Veteran's representative withdrew the appeal of the issues in this case, stating that the Veteran was satisfied with his 100 percent rating that VA had granted, no longer wanted to move forward with the current appeal action, and did not wish to have his records forwarded to the Board for a decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board has no jurisdiction to review them, and they are dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for joint pain is dismissed.

The issue of entitlement to service connection for acne is dismissed.

The issue of entitlement to service connection for a knee disability is dismissed.

The issue of entitlement to service connection for a sinus disability is dismissed.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.

The issue of entitlement to a rating in excess of 10 percent for lumbosacral strain is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


